Case 0:19-cv-62879-RAR Document 66 Entered on FLSD Docket 05/06/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62879-CIV-RUIZ/STRAUSS

  DAVID BLOOMGARDEN,

         Plaintiff,

  v.

  ALLSTATE FIRE & CASUALTY
  INSURANCE COMPANY,

         Defendant.

  _______________________________________/

                           ORDER SETTING DISCOVERY HEARING

         THIS CAUSE is before the Court upon non-party CoPart of Connecticut Inc.’s

  [(“CoPart’s)] Amended Motion for Protective Order (“Motion”) (DE 62), which has been referred

  by the District Court for appropriate disposition. DE 16; DE 33. The Court has been contacted by

  counsel for CoPart for the purpose of setting a discovery hearing to address the Motion.

  Accordingly, the Court ORDERS as follows:

         Discovery Hearing: A hearing will be held on Friday, May 15, 2020, at 1:30 p.m. The

  Discovery Hearing will be telephonic only. Attendance may be made by dialing 1-888-557-

  8511 by 1:20 p.m. The access code is 9883094. Counsel for the parties and unrepresented

  parties shall not use speakerphone and should avoid using a cell phone if possible. Other

  attendees must keep their phone on mute. 1 By no later than Monday, May 11, 2020, at noon



  1
    Persons granted remote access to proceedings are reminded of the general prohibition against
  photographing, recording, and rebroadcasting of court proceedings. Violation of these
  prohibitions may result in sanctions, including removal of court issued media credentials, restricted
  entry to future hearings, denial of entry to future hearings, or any other sanctions deemed necessary
  by the court.
Case 0:19-cv-62879-RAR Document 66 Entered on FLSD Docket 05/06/2020 Page 2 of 4



  (12:00 p.m.), the parties shall confer and prepare a Joint Discovery Status Report, identifying the

  issues/discovery requests to be considered.

          Discovery Status Report. The Joint Discovery Status Report shall be signed by all

  counsel and filed with the Court by the deadline above. Counsel for the moving party shall also

  email a copy of the Joint Status Report in Word format to strauss@flsd.uscourts.gov. The Joint

  Status Report must set forth the following information for the unresolved discovery issues: (1) the

  verbatim request; (2) the verbatim response; (3) a succinct summary of each party’s position (not

  a memorandum of law); and (4) the result of the parties’ meet and confer. The parties may group

  the discovery requests by issue, as appropriate. The information must be presented in chart form

  as set forth below, addressing one discovery request/issue per page:

   Request No. [ ]: [VERBATIM REQUEST]



   Response:       [VERBATIM RESPONSE]




   Movant’s Position:               Opponent’s Position:             [LEAVE BLANK FOR
                                                                     COURT USE]




         Discovery Procedures. The Court does not recognize generalized boilerplate objections.

  See, e.g., Adelman v. Boy Scouts of Am., 276 F.R.D. 681, 688 (S.D. Fla. 2011) (“[J]udges in this

  District typically condemn boilerplate objections as legally inadequate or ‘meaningless’”);

  Benfatto v. Wachovia Bank, N.A., 2008 WL 4938418, at *2 (S.D. Fla. Nov. 19, 2008)
                                                  2
Case 0:19-cv-62879-RAR Document 66 Entered on FLSD Docket 05/06/2020 Page 3 of 4



  (“[G]eneralized objections, which purport to object to each and every category of documents, are

  not recognized by this Court.”) Boilerplate objections may also border on a frivolous response to

  discovery requests. Steed v. Everhome Mortg. Co., 308 Fed. Appx. 364, 371 (11th Cir. 2009).

         “Parties shall not recite a formulaic objection followed by an answer to the request. . . .

  Such objection and answer preserves nothing, and constitutes only a waste of effort and the

  resources of both the parties and the court. Further, such practice leaves the requesting party

  uncertain as to whether the question has actually been fully answered, or only a portion of it has

  been answered.” Guzman v. Irmadan, Inc., 249 F.R.D. 399, 401 (S.D. Fla. 2008).

         The undersigned enforces Fed. R. Civ. P. 37(a)(5) where warranted.

          Written Motions: No further written discovery motions or memoranda of law, including

  motions to compel and motions for protective order, shall be filed unless requested by the Court.

         Resolution of Issues Prior to Hearing: Even though a hearing has been set, the parties

  are encouraged to continue negotiating a resolution of disputed discovery matters. If those efforts

  are wholly successful, then counsel should so inform Chambers as soon as possible to cancel the

  hearing. Similarly, if the parties resolve some, but not all, of their issues before the hearing,

  counsel should so inform Chambers to avoid the unnecessary expenditure of judicial resources on

  matters no longer in dispute. Upon review of the Joint Discovery Status Report, the Court will

  make a final determination whether to proceed with the scheduled hearing. Unless an Order

  Cancelling Hearing is entered, the hearing will take place as scheduled.




                                                  3
Case 0:19-cv-62879-RAR Document 66 Entered on FLSD Docket 05/06/2020 Page 4 of 4



          Professionalism of Counsel.     The Court expects all parties to act courteously and

  professionally in the resolution of discovery disputes. The Court may impose sanctions upon a

  finding of failure to comply with this Order or other discovery misconduct.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 6th day of May

  2020.




  Copies furnished counsel via CM/ECF




                                                  4
